Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 65-70, 72, 74-79 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (US 2016/0128028) in view of Earnshaw et al. (US 2010/0260130).

Regarding claim 65, Mallik discloses a method of transmitting downlink control information, in a radio network, from a first station to a second station (Mallik, paragraph [0005], LTE system; paragraph [0007], control information transmitted by a base station to UEs), the downlink control information 
determining an entry of a table comprising a plurality of entries, wherein the determined entry is indicative of a first part of the downlink control information (Mallik, paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify slow PDCCH payload size and slow PDCCH payload content; paragraph [0090], UE may store control information for use in future TTIs; paragraphs [0099]-[0100], information fields or combination thereof; paragraphs [0114]-[0115], information fields or combination thereof) representing one or more first parameters of the downlink control information that change relatively infrequently (Mallik, paragraph [0044], slow PDCCH is transmitted less frequently than the fast PDCCH; paragraph [0090], parameters of the slow PDCCH may remain in effect until they are updated by a subsequent slow PDCCH portion); and 
transmitting, to the second station (Mallik, paragraph [0003], control information transmitted by a base station to UEs), a reference to the determined entry of the table (Mallik, paragraph [0072], first control channel message includes flag and indication of payload sizes; paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size; paragraphs [0099], first information fields; paragraphs [0114], fast PDCCH information fields) enablinq the second station to retrieve one or more of the first parameters from the table (Mallik, paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify slow PDCCH payload size and slow PDCCH payload content; paragraph [0090], UE may store control information for use in future TTIs; paragraphs [0099]-[0100], information fields or combination thereof; paragraphs [0114]-[0115], information fields or combination thereof) and supplementary information indicative of a second part of the downlink control information representing one or more second parameters of the control information that chanqe more frequently than the first parameters (Mallik, paragraph [0044], fast PDCCH is updated in each TTI or for every grant, fast PDCCH control information includes HARQ information, MCS changes), wherein the reference identifies the determined one of the entries in the table (Mallik, paragraph [0072], first control channel message includes flag and indication of payload sizes; paragraph [0075], Table 1 SPIB bits identify slow PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify PDCCH payload size and PDCCH payload content), and wherein the determined entry and the supplementary information are indicative of the plurality of parameters of the downlink control information (Mallik, paragraph [0075], Table 1 SPIB bits identify PDCCH payload size; paragraph [0077], Table 3 SPIB bits identify PDCCH payload size and PDCCH payload content; paragraph [0090], UE may store control information for use in future TTIs; paragraphs [0099]-[0100], information fields or combination thereof; paragraphs [0114]-[0115], information fields or combination thereof).

Mallik does not explicitly disclose wherein the entry and the supplementary information are jointly indicative of the plurality of parameters of the control information.  

Earnshaw discloses a method of transmitting control information, in a radio network, from a first station to a second station, the downlink control information indicative of a plurality of parameters for a radio communication involving at least the second station (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE), the method comprising: 
representing one or more first parameters of the downlink control information (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process) that change relatively infrequently (Earnshaw, paragraph [0023], time intervals used in semi-static configuration may be larger than the time intervals used in dynamic configuration); and 
transmitting, to the second station, a reference to the entry of the table (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE) and supplementary information indicative of a second part of the downlink control information representing one or more second parameters of the control information that chanqe more frequently than the first parameters (Earnshaw, paragraph [0023], time intervals used in semi-static configuration may be larger than the time intervals used in dynamic configuration), wherein the reference identifies the determined one of the entries in the table, and wherein the determined entry and the supplementary information are jointly indicative of the plurality of parameters of the downlink control information (Earnshaw, paragraph [0022], LTE access device transmit a downlink control information (DCI) parameter to UE; DCI contains information that identifies a downlink HARQ process and an uplink HARQ process; paragraph [00025], downlink HARQ process identified by a combination of an explicit parameter and an implicit parameter such as a subframe number, signaled by the access device to the UE).  


Regarding claim 66, Mallik in view of Earnshaw discloses the method of claim 65, wherein the reference to the entry includes an index uniquely identifying the entry in the table (Mallik, paragraph [0075], Table 1 SPIB bits identify show PDCCH payload size) (Earnshaw, Tables 1-6, SF number or DCI binary value may be interpreted as an index that uniquely identifies an entry in a column or row; each column or row may be interpreted as a table).  

Regarding claim 67, Mallik in view of Earnshaw discloses the method of claim 65, wherein the reference to the entry includes a checksum of at least one of the entry and the downlink control information (Mallik, paragraph [0075], Tables 1-3, SPIB bits is a quantization [checksum] of the PDCCH payload size).  

Regarding claim 68, Mallik in view of Earnshaw discloses the method of claim 65, further comprising initializing or modifying an instance of the table at the second station  for consistency with an instance of the table at the first station (Mallik, paragraph [0090], UE may store control information for use in future TTIs; UE may replace the previously stored control information) (Earnshaw, Tables 1-6; paragraph [00025], access device transmits mapping of HARQ process identity versus the implicit parameter and the explicit parameter to the UE where they may be stored in a memory).  

claim 69, Mallik in view of Earnshaw discloses the method of claim 65, wherein the table includes entries each being indicative of at least one parameter of previously transmitted downlink control information comprising the first parameters (Mallik, paragraph [0090], UE may store control information for use in future TTIs) (Earnshaw, Tables 1-6; paragraph [00025], access device transmits mapping of HARQ process identity versus the implicit parameter and the explicit parameter to the UE where they may be stored in a memory, access device may transmit different mappings of HARQ process identities to different UEs).  

Regarding claim 70, Mallik in view of Earnshaw discloses the method of claim 69, wherein an entry indicative of previously transmitted downlink control information is entered into the table responsive to determining that the previously transmitted downlink control information has been successfully received at the second station (Mallik, paragraph [0090], Once the information is decoded, the UE may store control information for use in future TTIs).  

Regarding claim 72, Mallik in view of Earnshaw discloses the method of claim 65, wherein the supplementary information is indicative of a modification of one or more of the first parameters (Mallik, paragraph [0072], flag indicates whether the second control channel message is present in the TTI).  

Claims 74-79 and 81 are rejected under substantially the same rationale as claims 65-70 and 72.

Claims 83 and 84 are rejected under substantially the same rationale as claim 65.  Mallik further discloses processing circuitry; memory containing instructions executable by the processing circuitry whereby the device is operative (Mallik, paragraph [0014], processor, memory).


Claims 71 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (US 2016/0128028) in view of Earnshaw et al. (US 2010/0260130), and further in view of Higuchi et al. (US 2012/0084840).

Regarding claim 71, Mallik in view of Earnshaw discloses the method of claim 69, wherein an entry indicative of at least one parameter of previously transmitted downlink control information is deleted (Mallik, paragraph [0090], UE may replace the previously stored control information).
Higuchi discloses that deleting information from a table upon expiry of a timer for the corresponding entry (Higuchi, paragraph [0037], deleting records from the table after an aging time of preset length).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to deleting information from a table upon expiry of a timer for the corresponding entry in the invention of Mallik in view of Earnshaw.  The motivation to combine the references would have been to free up memory resources.

Claim 80 is rejected under substantially the same rationale as claim 71.

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the prior art allegedly does not disclose transmitting control information in two parts by transmitting both a reference to an entry in a table representing a first part along with supplemental in formation representing the second part.  This is incorrect.  Both Malik and Earnshaw disclose transmitting information in two parts and that one of the parts is an entry in a table.  Malik discloses that the two parts are fast PDCCH and a slow PDCCH.  Malik further discloses that information 
Applicant asserts that Malik does not teach looking of a first part of the PDCCCH in a table stored in memory.  This is incorrect. Malik discloses that information of the size of the slow PDCCH payload is sent as an entry in a table representing the possible sizes of the slow PDCCH payloads.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Malik and Earnshaw that discloses the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466